Citation Nr: 0740073	
Decision Date: 12/20/07    Archive Date: 12/26/07

DOCKET NO.  05-29 149	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, 
Connecticut


THE ISSUE

Entitlement to an initial evaluation in excess of 20 percent 
for traumatic arthritis of the right ankle.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Kelli A. Kordich, Counsel




INTRODUCTION

The veteran had unverified active duty service from June 1986 
to June 1990.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 2004 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Hartford, Connecticut which granted service connection for 
traumatic arthritis of the right ankle and assigned a 10 
percent disability rating effective April 25, 2003.  By a 
rating decision dated April 2005, the disability rating was 
increased to 20 percent disabling effective April 25, 2003.  
The initial disability evaluation remains before the Board on 
appeal.  Cf. AB v. Brown, 6 Vet. App. 35 (1993) (where a 
claimant has filed a notice of disagreement as to an RO 
decision assigning a particular rating, a subsequent RO 
decision assigning a higher rating, but less than the maximum 
available benefit, does not abrogate the pending appeal).


FINDING OF FACT

The veteran's service connected traumatic arthritis of the 
right ankle is manifested by not more than a marked 
limitation of motion, and there is no evidence that the joint 
is ankylosed.


CONCLUSION OF LAW

The criteria for a disability rating in excess of 20 percent 
for traumatic arthritis of the right ankle have not been met. 
38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 
2007); 38 C.F.R. § 3.321(b)(1), Part 4, §§ 4.40, 4.45, 4.59, 
4.71a, Diagnostic Codes 5003, 5271 (2007).




REASONS AND BASES FOR FINDING AND CONCLUSION

In this case, the Board is not concerned with service 
connection, as that has already been established. Rather, it 
is the level of disability that is of concern.  Francisco v. 
Brown, 7 Vet. App. 55 (1994).  Still, each disability must be 
viewed in relation to its history, so examination reports and 
treatment records dating back at least to the date of the 
claim are considered.  38 C.F.R. § 4.1.  The history of 
disability is even more important where, as here, the veteran 
disagrees with the initial evaluation assigned upon the grant 
of service connection.  In such a case, separate ratings can 
be assigned for separate periods of time, based on the levels 
of disability manifested during each separate period of time, 
from the effective date of service connection. See Fenderson 
v. West, 12 Vet. App. 119, 126 (1999).

Disability evaluations are determined by the application of 
the Schedule For Rating Disabilities, which assigns ratings 
based on the average impairment of earning capacity resulting 
from a service-connected disability.  38 U.S.C.A. § 1155; 38 
C.F.R. Part 4.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.

Pertinent regulations do not require that all cases show all 
findings specified by the Rating Schedule, but that findings 
sufficiently characteristic to identify the disease and the 
resulting disability and above all, coordination of rating 
with impairment of function will be expected in all cases.  
38 C.F.R. § 4.21.  Therefore, the Board has considered the 
potential application of various other provisions of the 
regulations governing VA benefits, whether or not they were 
raised by the veteran, as well as the entire history of the 
veteran's disability in reaching its decision.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 595 (1991).

When evaluating musculoskeletal disabilities, VA may, in 
addition to applying the schedular criteria, consider 
granting a higher rating in cases in which the veteran 
experiences functional loss due to limited or excess 
movement, pain, weakness, excess fatigability, or 
incoordination (to include during flare-ups and/or with 
repeated use), and those factors are not contemplated in the 
relevant rating criteria. See 38 C.F.R. §§ 4.40, 4.45; DeLuca 
v. Brown, 8 Vet. App. 202, 204-7 (1995).

The appellant is evaluated under 38 C.F.R. § 4.71a, 
Diagnostic Code 5271, as 20 percent disabled, the maximum 
evaluation available under Diagnostic Code 5271.

Under Diagnostic Codes 5003 and 5010, arthritis established 
by x-ray findings will be rated on the basis of limitation of 
motion under the appropriate diagnostic codes for the 
specific joint or joints involved.  When, however, limitation 
of motion is noncompensable under the appropriate diagnostic 
codes, a rating of 10 percent is for application for each 
major joint or group of minor joints.  Limitation of motion 
must be objectively confirmed by findings such as swelling, 
muscle spasm, or satisfactory evidence of painful motion.

Diagnostic Code 5270 provides a 30 percent rating for 
ankylosis of the ankle in plantar flexion between 30 degrees 
and 40 degrees, or in dorsiflexion between 0 and 10 degrees, 
and a 40 percent rating is warranted for ankylosis of the 
ankle in plantar flexion at more than 40 degrees, or in 
dorsiflexion at more than 10 degrees or with abduction, 
adduction, inversion or eversion deformity.

Diagnostic Code 5262 (impairment of the tibia and fibula) 
provides a 30 percent evaluation for marked knee or ankle 
disability and 40 percent for nonunion of the tibia and 
fibula, with loose motion, requiring brace.

The clinical findings of record do not reveal a right ankle 
disability picture that warrants an evaluation in excess of 
the assigned 20 percent.

At an August 2004 VA examination, the veteran's right ankle 
was swollen with circumference of 29.5 centimeters compared 
to the left ankle circumference of 28 centimeters.  There was 
significant tenderness diffusely on the lateral aspect of the 
right ankle.  The right ankle dorsiflexion was limited to 5 
degrees with discomfort and plantar flexion was slightly 
limited in active and passive movement.  Inversion was 
significantly limited to 15 degrees active and passive 
movement with pain and guarding, and eversion was limited to 
about 10 degrees with pain and guarding.  Muscle strength in 
the right ankle was 4/5 in all muscle groups in the right 
ankle.  No significant deformity or drawer sign was noted.  
The examiner noted that flare-ups after prolonged weight 
bearing activities would likely result in the additional loss 
of range of motion of the ankle due to pain.  

This evidence is consistent with a 20 percent rating under 
Diagnostic Code 5271 for severe limitation of motion of the 
ankle.  As noted above, a 20 percent evaluation is the 
highest rating assignable under Diagnostic Code 5271.

Diagnostic Codes 5272, 5273, and 5274 are not for application 
as the highest evaluation under these codes is 20 percent.  
In addition, there exists no medical evidence to support a 
finding that the appellant has ankylosis or a deformity such 
as contemplated by these criteria.  Although the veteran's 
representative has argued that separate, compensable ratings 
should be assigned for arthritis and instability, the 
diagnostic codes for disability of the ankle do not provide a 
rating specifically on the basis of instability, unlike the 
diagnostic codes for disability involving the knee, discussed 
in VAOPGCPREC 23-97, cited by the representative.  Moreover, 
although the veteran complained of instability of the ankle, 
the examination report did not describe instability of the 
ankle.  Consequently, the Board concludes that separate, 
compensable evaluations are not provided by the rating 
schedule under this circumstance.

The August 2004 VA examination x-rays showed the right ankle 
joint was aligned anatomically.  There was very slight 
degenerative change along the medial aspect of the ankle 
joint at the interface between the medial malleolus and the 
articular surface of the talus.  It was noted that this could 
be related to a reported old trauma.  The AP ankle film 
showed a small chronic benign appearing bony irregularity 
laterally, probably rotating from the calcaneus.  It was 
noted that this might be related to remote trauma also and 
could represent an old avulsion injury.  There was no joint 
effusion detected.  The subtalar joint was not optimally 
displayed but was well aligned anatomically.

The medical evidence does not demonstrate ankylosis of the 
ankle, thus a higher rating under Diagnosis Code 5270 is not 
for consideration.  In addition, the x-rays have not show 
malunion or nonunion of the tibia and fibula which would 
warrant a higher evaluation under Diagnostic Code 5262.

The veteran's right ankle residuals do not cause additional 
functional impairment due to pain on use so as to warrant the 
assignment of a higher disability evaluation under the 
provisions of 38 C.F.R. §§ 4.40 and 4.45.  As noted above, 
there is no objective evidence to show that the veteran has 
additional functional loss due to pain, weakness, fatigue, or 
any other symptom to a degree that would support a rating in 
excess of the 20 percent under the applicable rating 
criteria.  See 38 C.F.R. §§ 4.40, 4.45; DeLuca, 8 Vet. App. 
at 207-7.

Treatment records dated January 2004 to September 2004 from 
Todd A. Bell, D.P.M., noted arthritis of the right ankle.  
The examiner indicated the veteran needed an ankle brace.  
After wearing the ankle brace, the veteran noted that his 
right ankle felt better and he could stand on his feet 
longer. 

It is concluded that the veteran is adequately compensated 
for his demonstrated level of symptomatology by the assigned 
20 percent evaluation.  The additional factors to be 
considered under 38 C.F.R. §§ 4.40 and 4.45 do not support a 
higher evaluation.

Consideration has also been given to the applicability of the 
benefit of the doubt doctrine; however, the preponderance of 
the evidence is against the veteran's claim for an increased 
evaluation of his right ankle disability during the appellate 
period. Therefore, the benefit of the doubt doctrine is not 
applicable in the instant appeal. 38 U.S.C.A. § 5107; 38 
C.F.R. §§ 4.3, 4.7.

Duties to notify and assist

VA's duties to notify and assist claimants in substantiating 
a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2007).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical evidence or lay evidence that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  In accordance with 38 C.F.R. § 3.159(b)(1), 
proper notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; and (3) that the 
claimant is expected to provide.  Proper notice must also ask 
the claimant to provide any evidence in his or her possession 
that pertains to the claim.  Notice should be provided to a 
claimant before the initial unfavorable decision on a claim.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004).

The RO's June 2003 and March 2004 notice letters described 
the evidence necessary to reopen a claim for service 
connection, and met all of the requirements noted above; 
including informing the veteran that it was ultimately his 
responsibility to see to it that any records pertinent to his 
claim are received by VA.  This notification would also apply 
to the "downstream" issue of entitlement to an increased 
initial evaluation.  See VAOPGCPREC 8-03; 69 Fed. Reg. 25180 
(2004).  To whatever extent the decision of the United States 
Court of Appeals for Veterans Claims (Court) in Dingess v. 
Nicholson, 19 Vet. App. 473 (2006), requires more extensive 
notice in claims for compensation, e.g., as to potential 
downstream issues such as increased evaluation claims, the 
Board finds no prejudice to the appellant in proceeding with 
the present decision.  He appealed the disability evaluation 
assigned.  As the appeal is being denied herein, any such 
issues are moot.

VA also has a duty to assist a claimant in obtaining evidence 
to substantiate his or her claim.  38 U.S.C.A. § 5103A; 38 
C.F.R. § 3.159.  VA met its duty to assist the veteran.  VA 
made reasonable efforts to identify and obtain relevant 
records in support of the veteran's claim for an increased 
initial evaluation.  38 U.S.C.A. § 5103A (a), (b), (c) (West 
2002 & Supp. 2007).  Specifically, the RO secured and 
associated with the claims file all evidence pertinent to 
this claim, including VA treatment records, a VA examination, 
and private medical records.




ORDER

Entitlement to an initial evaluation in excess of 20 percent 
for traumatic arthritis of the right ankle is denied.



____________________________________________
MARY GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


